DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-02-00169-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§
	APPEAL FROM THE 


IN THE INTEREST OF H.M.W.,§
	COUNTY COURT AT LAW OF
A CHILD

§
	ANDERSON COUNTY, TEXAS




MEMORANDUM OPINION (1)
	Appellant has filed a Motion to Withdraw Notice of Appeal and all other parties to the appeal
have been given notice of the filing of this motion.  Because Appellant has met the requirements of
Tex. R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.	

Opinion delivered June 28, 2002.
Panel consisted of Worthen, J., and Griffith, J.





(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.